Case 1:04-cr-00113-DLC Document 145 Filed 10/09/20 Page 1 of 5

 

 

   

 

 

USDC SDNY |
UNITED STATES DISTRICT COURT DOCUMENT :
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILFD
aon nnn n ow = a DOC #: —
. rey Ie. D
UNITED STATES OF AMERICA [DATE Fe? yolA202-

 

O4cr113 (DLC)

ORDER

 

WILLTE BROWN,

Defendant.

DENISE COTE, District Judge:

In February 2006, Willie Brown entered a plea of guiity to
distribution and possession with intent to distribute 5
kilograms or more of cocaine, in violation of 21 U.S.C. §
841(b) (1) (A), and possession of a firearm in furtherance of a
drug trafficking crime, in violation of 18 U.S.C. § 924(c). In
October 2007, Brown was sentenced before the Honorable Richard
Owen principally to a term of 200 months’ imprisonment for the
violation of § 841(b) (1) (A) to be followed by 60 months’
imprisonment for the violation of $ 974(c). Brown’s sentence
for the violation of § 841(b) (1) (A) was to be served
concurrently with a 168-month term of imprisonment stemming from
a separate conviction in the Southern District of Georgia (the
“Georgia Sentence”).

Brown is 74 years old. He is incarcerated in the Federal

Correction Institution Miami, The Bureau of Prisons {“BOP”)

 
Case 1:04-cr-00113-DLC Document 145 Filed 10/09/20 Page 2 of 5

projects that Brown will be released in October 2024. Brown is
subject to an Immigration and Customs Enforcement detainer and
will be deported to Jamaica once he completes his terms of
imprisonment. As of the date of this Order, the BOP has not
been able to confirm whether Brown has completed the Georgia
sentence.

On June 29, 2020, Brown’s attorney, Alan Seidler, filed a
motion pursuant to 18 U.5.C. § 3582(c) (1) (A) for modification or
reduction of Brown’s sentence. The Government opposed the June
29 motion on July 15. On July 16, the Court denied Brown’s June
29 petition on exhaustion grounds,

After exhausting his administrative remedies, Brown renewed
his request on September 10. The Government opposes the motion

on the merits.

 

Once a petitioner fulfills the exhaustion requirement, the
Court may reduce the petitioner’s sentence, if after
consideration of the § 3553(a) factors, it finds “extraordinary
and compelling reasons” warrant such a reduction. 18 U.S.C. §
3582(c} (1) (A) (i). As the Court of Appeals for the Second
Circuit has explained, in the wake of the First Step Act of
2018, Pub. L. 115-391, 132 Stat. 5194, district courts are
tasked with “independently” determining what reasons, for

purposes of compassionate release, are extraordinary and

 
Case 1:04-cr-00113-DLC Document 145 Filed 10/09/20 Page 3 of 5

compelling. United States v. Brooker, 2020 WL 5739712, at *5, -

 

~- F.3d ---- (2d Cir. Sept. 25, 2020) (citation omitted).

Brown's petition is denied. There is no dispute that Brown
has at Least two health conditions, along with his age, that
increase his risk should he become infected by the coronavirus
or that he will be deported to Jamaica once his term of
imprisonment concludes.

The § 3553(a) factors, however, weigh heavily against a
reduction of the sentence. Brown was at the center of a large-
scale international drug trafficking conspiracy. The
seriousness of that offense necessitated a substantial prison
term. As reflected in the record of Brown's 2007 sentencing,
Judge Owen considered Brown's age and medical history before
imposing the sentence Brown now seeks to reduce. Although no
pandemic was raging at that time, the seriousness of Brown’s
offenses continues to support the sentence imposed.

Accordingly, it is hereby

ORDERED that the September 10, 2020 motion pursuant to §

 

 
Case 1:04-cr-00113-DLC Document 145 Filed 10/09/20 Page 4 of 5

3582(c) (1) (A) is denied.
SO ORDERED:

Dated: New York, New York
October 9, 2020

Pew. Lh,

DENISE COTE
United Statfes District Judge
ot

 
Case 1:04-cr-00113-DLC Document 145 Filed 10/09/20 Page 5of5

Copy mailed to:

Willie Brown (Register # 11825-021)
FCI Miami

Federal Correctional Institution
P.O. Box 779860

Miami, FL 33177

 

 

 
